Citation Nr: 1314749	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied entitlement to service connection for degenerative joint disease.  Following the perfection of his appeal, in March 2010, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The issue of entitlement to service connection for dental bone loss and recession, to include as due to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board remanded the claim for additional development in May 2010, November 2011, and again in September 2012.  Regrettably, the requested development has not yet been completed and further remand is necessary.  The appeal is therefore REMANDED again to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

As reported above, the Board remanded the claim in November 2011 and September 2012 so that additional medical information could be obtained and included in the claims folder for review.  It was noted more specifically in the September 2012 that:

In its November 2011 remand, the Board found that a June 2010 VA examination was inadequate for the purpose of determining the etiology of the claimed degenerative joint disease.  As the Board explained, among other things, the examination report and opinion did not take into consideration the Veteran's statements regarding the continuity of his symptoms since service and did not acknowledge a January 2006 letter which indicated that the Veteran's osteoarthritis was consistent with his previous chemical exposure during military service.  Therefore, the Board requested that a new VA examination be provided so that the requested opinions may be answered, with particular consideration of the Veteran's lay statements. 

A new VA examination and opinion was provided in January 2012, where the examiner provided negative etiology opinions for each of the questions posed in the Board remand.  Unfortunately, the examiner did not discuss the Veteran's lay statements regarding the continuity of his symptomatology.  The examiner noted the Veteran's belief that his symptoms had been present for a few years prior to his initial assessment.  It is unclear, however, whether the examiner was aware of the Veteran's statements, made at his June 2010 VA examination, to the effect that he had hand pain for the last 25 to 30 years.  Additionally, the examiner did not discuss the January 2006 letter which indicated that the Veteran's osteoarthritis was consistent with his previous chemical exposure during military service. 

The Board then remanded the claim back to the AMC so that the missing information could be obtained and included in the claims folder.  More specifically, the Board requested that the examiner who had previously examined and reviewed the appellant's claim provide a discussion concerning the statements made by appellant in accordance with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A review of the claims folder reveals that the examiner did not specifically reference the January 2006 private opinion.  Moreover, there was no   
discussion with respect to the appellant's assertions.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board finds that the examination results are inadequate because the examiner failed to provide responses to the Board's remand instructions.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, in conjunction with the Court's dictates found in Stegall and D'Aries, this issue is returned to the AMC so that another examination may be accomplished and complete and definitive opinions may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The appellant should once again be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012), for the issue currently on appeal.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder. 

2.  The AMC should contact the appellant and request that he identify all sources of medical treatment received since January 2007 for the disorder now on appeal, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any additional records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2012).  The AMC should ensure that any notification letter that it sends to the appellant covers the following items:

a.  The identity of the records that the VA was unable to obtain;
b.  An explanation of the efforts VA made to obtain the records;
c.  A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submitted the VA treatment records VA was unable to obtain; and,
d.  A notice that the appellant is ultimately responsible for providing the evidence. 

3.  Only after the appellant's medical records have been obtained and he has been informed of any records that the VA was not able to secure, the AMC should then arrange for rheumatologic examination of the appellant for degenerative joint disease.  The examination must be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera, and, if possible, the examination should be conducted by a doctor who has not previously treated or examined the appellant.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

The doctor should examine the appellant and make a determination as to whether the appellant now suffers from degenerative joint disease, and if so, the specific joints that are affected.  The examiner then should provide a detailed analysis as to the etiology of the disorder.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.  

It is requested that the examiner express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein.  The examiner should further provide comments with respect to the January 2006 private examiner's opinion that hypothesized that the appellant's degenerative joint disease was secondary to chemical toxins.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability, the reported inservice injuries, exposures, or events, and the current symptoms/manifestations.  

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions and assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability or secondary to exposure to chemical toxins, the examiner must explain in detail the reasoning behind this determination.  The examiner should also indicate whether he or she agrees with the partial opinion and addendum provided by the VA rheumatologist, dated January 5, 2012, and October 23, 2012.  

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



